SAYRE, J.
Proceeding for mandamus to compel appellant, a public school teacher, to receive the children of appellees as pupils without a charge for tuition levied by the trustees of the school.
The substantive right of appellees has been several times declared by this court in accordance with the determination of the circuit court in this case. — Bryant v. Whisenant, 167 Ala. 325, 52 South. 525; Roberson v. Oliver, 189 Ala. 82, 66 South. 645; Williams v. Smith, 192 Ala. 428, 68 South. 323; Ryan v. Sawyer, 195 Ala. 69, 70 South. 652.
(1) All the petitioners on the amended petition were asserting the same right; i. e., they were seeking, in effect, to have annulled the regulation in virtue of which respondent denied their children admission to the school except upon condition that they pay a fee to supplement the teacher’s salary. The state has an interest in the education of its children, and each and every one of the petitioners on the amended petition had a like special and peculiar interest in having the regulation set aside and annulled. In these circumstances there was no tenable objection to the joinder of petitioners in the amended petition. — 26 Cyc. 401, 402, and cases cited. Their facts considered, the adjudications cited by appellant on this point are easily distinguishable from the case in hand.
(2) It is of no consequence, so far as this case is concerned, whether Teacher Hughes, in demanding the fee in dispute and in excluding the children of petitioners for non-payment was acting by authority of the board of education of Houston county or the local board of Cottonwood. He was conducting one of the public schools of the state. His right to do so was recognized by appellees when they filed the petition. The charge and regulation complained of was void in any case. His right to conduct the school, admitted all around, it was his duty to conduct it according to the law and the statutes under which he pretended to act, and the performance of that duty might be enforced without the embarrassment of any question as to whether the one board or the other had the right to control the school.
' Judgment awarding mandamus affirmed.
Affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.